Exhibit 10.7

January 14, 2005

Anthony Ramos

Dear Anthony

On behalf of Vical, I am pleased to confirm an offer of full-time employment.

The basic components of the position and compensation will be as follows:

 

Title:    Director & Controller Grade:    E08 Reporting To:    Jill Church
Salary Rate:    $13,333.34/month
(Which is equivalent to an annual salary of $160,000.00) Start Date:    TBD

In addition to your base salary and stock options, you will be considered for a
cash bonus award targeted at 0% to 20% of the base salary paid to you during
2005. Bonuses are proposed in December of each year and, if approved by the
Vical Board of Directors, are paid out in the following February.

Additionally, you will receive stock options exercisable for 20,000 shares of
Vical common stock. These options will be granted by the Stock Plan Committee of
the Board and will reflect the fair market value of the stock on the date
granted. The specific terms and conditions of these options are governed by both
the Stock Incentive Plan of Vical Incorporated and the Option Agreement between
you and the company. These will be provided to you upon execution of the
required documents.

The enclosed benefit summary describes the benefits Vical currently offers to
its employees. The effective date of your benefit coverage is the first of the
month following your date of hire.

This offer is contingent upon a background check and drug screen. A positive
test will result in rescission of the offer. Please contact HR at 858-646-1142
to set up the process.

Anthony this offer is also contingent upon (1) the execution of the Company’s
standard form of Employee Proprietary Information and Inventions Agreement (see
attachment), and (2) satisfying the requirements of the Immigration Control and
Reform Act. The latter issue can be accomplished by presenting a document or
documents that establish identity and eligibility for employment within three
days of commencing employment. A copy of the INS (Employment Eligibility
Verification) form is attached. If you have any questions with regard to
documents appropriate for these purposes, please contact me directly.

Your employment with Vical is “at-will”. In other words, either you or Vical can
terminate your employment at any time for any reason, with or without cause and
with or without notice. This term of employment is not subject to change or
modification of any kind except if in writing and signed by you and the
President & CEO of Vical.



--------------------------------------------------------------------------------

Please note that this offer supersedes any prior agreements, representations or
promises of any kind, whether written, oral, express or implied, between the
parties hereto with respect to the subject matters herein. It constitutes the
full, complete and exclusive agreement between you and Vical with respect to the
subject matters herein.

We look forward to the possibility of working with you.

Sincerely,

Jill Church

CFO & VP

 

 

Upon acceptance of this offer, please sign one copy of this letter and return to
me.

This offer of employment is accepted and agreed to:

 

/S/    ANTHONY RAMOS

    

1/17/05

   Anthony Ramos      Date   